UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4997

LUIS FRANCISCO ALBA,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CR-97-95-S)

Submitted: September 15, 1998

Decided: October 6, 1998

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Jeff P. Manciagli, Atlanta, Georgia, for Appellant. Lynne A. Bat-
taglia, United States Attorney, Richard C. Kay, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

A jury convicted Luis Francisco Alba ("Alba") of conspiracy to
possess with intent to distribute cocaine. On appeal, he alleges that
the evidence was insufficient to support his conviction and that the
district court erroneously found that he played more than a minimal
role in the offense. Finding no error, we affirm.

In January 1997, Customs agents intercepted a shipment of metal
cylinders from Venezuela. Approximately 1000 kilograms of cocaine
was found hidden inside the cylinders. Shipping documents showed
that the cylinders were bound for a warehouse in Baltimore, Mary-
land. Law enforcement officers conducted a controlled delivery of the
cylinders and placed the warehouse under surveillance. One night,
shortly after delivery, a group of people entered the warehouse to
retrieve the cocaine.1 The group became suspicious that police might
be watching and fled, leaving the cylinders intact.

In mid-February 1997, Alba's nephew, Jose Orozco Alba ("Jose"),
met with an undercover FBI agent posing as a truck driver. Jose told
the agent that he needed help transporting the cocaine from Baltimore
to New York, and they devised a plan to retrieve the cylinders. A few
days later, Alba, his son, Oscar Alba ("Oscar"), Jose, and Jose's wife
traveled from New York to Baltimore, in Alba's car, to observe the
warehouse to see if it was under surveillance and to finalize the
details for transporting the cocaine to New York. Also during this
time, Alba introduced Jose and Oscar to the owner of a body shop in
Brooklyn, New York, who would open the cylinders and remove the
cocaine.

On February 26, 1997, Alba, Oscar, and Jose met the FBI agent at
a rest stop on the New Jersey Turnpike to finalize the plans for getting
the cylinders. During most of this meeting, Alba was in the restaurant.
Jose told the agent that Alba was aware of what had to be done and
could be trusted. Alba came out of the restaurant toward the end of
_________________________________________________________________

1 Alba was not identified as being part of this group.

                    2
the meeting and met the agent. The arrest signal was given, and the
conspirators were arrested. Oscar and Jose eventually pled guilty to
conspiracy charges pursuant to plea agreements and testified against
Alba at his trial.

On direct appeal of a criminal conviction, a "verdict must be sus-
tained if there is substantial evidence, taking the view most favorable
to the Government, to support it." Glasser v. United States, 315 U.S.
60, 80 (1942). In the present case, we find that the evidence was suffi-
cient to support Alba's convictions.

Alba alleges that he was not aware that the cylinders contained
cocaine or that his son and nephew were conspiring to do anything
illegal. While Alba now concedes that Oscar and Jose were involved
in a conspiracy to distribute drugs, he claims that he did not know this
at the time of the offense. Alba contends that he was merely dropping
his son off at the rest stop on his way to visit a sick friend in Florida.

Credibility determinations are solely within the jury's province and
are not subject to appellate review. See United States v. Burgos, 94
F.3d 849, 862-63 (4th Cir. 1996), cert. denied , ___ U.S. ___, 65
U.S.L.W. 3586 (U.S. Feb. 24, 1997) (No. 96-6868); United States v.
Lamarr, 75 F.3d 964, 973 (4th Cir.), cert. denied, ___ U.S. ___, 65
U.S.L.W. 3309 (U.S. Oct. 21, 1996) (No. 95-9398). While the testi-
mony of accomplices should be viewed with great care, even uncor-
roborated accomplice testimony is sufficient to sustain a conviction.
See United States v. Manbeck, 744 F.2d 360, 392 (4th Cir. 1984).

We find that the evidence was sufficient to convict Alba of con-
spiracy. This court has held that once it has been proven that "a con-
spiracy exists, the evidence need only establish a slight connection
between the defendant and the conspiracy to support a conviction."
United States v. Brooks, 957 F.2d 1138, 1147 (4th Cir. 1992); see also
Burgos, 94 F.3d at 862. This evidence can be circumstantial and may
consist of the defendant's "relationship with other members of the
conspiracy, the length of this association, his attitude, conduct, and
the nature of the conspiracy." United States v. Brown, 856 F.2d 710,
711 (4th Cir. 1988).

Here, Alba's son and nephew were deeply involved in a conspiracy
to transport cocaine from Baltimore to New York. Jose and Oscar tes-

                     3
tified that Alba traveled with them from New York to Baltimore after
the aborted attempt to retrieve the cylinders to check out the ware-
house to see if it was under surveillance and to plan how to get the
cocaine to New York. He also introduced them to the owner of a body
shop who would open the cylinders with a blow torch and remove the
cocaine. Finally, the plan was for Alba to accompany the agent to the
warehouse to get the cylinders. We find that all of this conduct,
viewed in a light most favorable to the Government, and coupled with
the strong family ties involved, adequately supports Alba's convic-
tion.

Alba further contends that the district court should have given him
a four-level mitigating role adjustment to his base offense level pursu-
ant to USSG § 3B1.2.2 Alba bases this assertion on his belief that he
was far less culpable than Jose or Oscar. We disagree.

Alba bore the burden of showing that he was entitled to a reduction
in his base offense level, and the district court's factual determination
concerning his role in the offense will only be reversed if it was
clearly erroneous. See United States v. Campbell , 935 F.2d 39, 46 (4th
Cir. 1991). We find that Alba failed to satisfy this burden and that the
evidence supports the district court's decision. While it appears that
Jose and Oscar may have been more involved in the conspiracy than
Alba, the record also suggests that Alba's involvement was more than
minimal. As discussed above, Alba traveled to Baltimore to check out
the warehouse, helped plan how the truck would pick up the cylin-
ders, introduced Jose and Oscar to the owner of the body shop, and
planned on traveling with the undercover FBI agent to Baltimore to
retrieve the cylinders and bring them back to New York. Since "miti-
gating role adjustments are proper only for a defendant who is sub-
stantially less culpable than the average participant," the district court
did not err by declining to grant the requested adjustment. See
Campbell, 935 F.2d at 46.

We therefore affirm Alba's conviction and sentence. Alba's unop-
posed motion to submit the case on the briefs is granted. We dispense
with oral argument because the facts and legal contentions are ade-
_________________________________________________________________

2 U.S. Sentencing Guidelines Manual (1997).

                    4
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    5